Mb. Chief Justice Quiñones,
after making the above statement of the case, delivered the opinion of the court, as follows:
The findings of fact contained in the judgment appealed from, are accepted.
Among the powers inherent in all fiscal administrations is that of correctiiig errors and prosecuting frauds which may have been committed by tax-payers to the prejudice of *33the revenues; this power wherewith the head of the Fiscal Administration of Porto Rico was invested by article 98 of the Regulation approved for the assessment, administration and collection of taxes on industry and commerce, of June 9, 1893, authorized the Treasurer of Porto Rico, as chief of the Insular Treasury, to order that the proper investigation be instituted if he had reason to believe that in the classification of the "Luz Eléctrica” Company there had been a mistake or fraud committed to the detriment of the revenues, of the public Treasury.
Although according to the classification provided for in paragraph 58 of schedule 2, accompanying the aforesaid Regulation under letter A. electric lighting enterprises furnishing (¡dectric light to residences, should pay upon the-basis of population an annual tax of sixty dollars in the-cities of San Juan, Ponce and Mayagüez, this notwithstanding, pursuant to the note placed at the end of said paragraph 58 "stock companies thus engaged, should pay-taxes as such”, that is to say, as such stock companies according to the grammatical sense of said note and to the most logical interpretation thereof, for there was no reason why this kind of corporations should be exempt from paying taxes upon the basis o'f their net earnings, as do other stock companies included in paragraph 3 of said schedule 2, letter B. and inasmuch as the stock company “Luz Eléc-trica” had been paying from the time of its establishment down to the years 1898 and 1899, both inclusive, only as an electric light enterprise for the supply of light and not at the rate of six per cent, on its net earnings as a stock company in accordance with the terms of the appropriation law for Porto Rico of 1894 to 1895, there is no doubt that in the classification of said company an error had been committed to the detriment of the interests of the Treasury, which, despite the fact of its having been assented to by’ the previous fiscal Administration was susceptible of correction and amendment, since all errors committed in the *35scheduling of industrial and commércial enterprises could be corrected at any time, unless upon an inquiry instituted by the Administration a final acquittal of the charge of fraud should have been pronounced, in which event the Administration could not reverse its own decision hut such was not the case in the present instance.
The managers of “Luz Eléctrica” failed to comply with the provision of article 91 of the Regulation which imposed upon them the duty of forwarding to the Department of Taxes and Revenues, certified copies of its balance sheets and annual reports within fifteen days after the approval thereof, and inasmuch as such an omission admits of no justification whatever, since they could not be ignorant of the express provisions of the Regulation governing the assessment, administration and collection of taxes on industrial and commercial enterprises, said managers have been guilty of the administrative offense mentioned in paragraph 1 of article 145 of aforesaid Regulation, and incurred the liability provided for by article 149 thereof, upon which is based the decision of the Treasurer of Porto Rico.
The tax that should be paid by banks and stock companies included under paragraph 3 of schedule 2, letter B., having been fixed upon the basis of the net profits realized by such institutions of credit, there is nd doubt that whatever distribution was to be made of said profits under its by-laws, the tax should be reckoned upon the total amount thereof, and that, therefore, both the dividend which according to the charter of “Luz Eléctrica” should be subtracted from the profits realized, to.be distributed among the members of the Board of Directors for their personal labor, and the amount deducted for the purpose of forming the reserve fund of the association, should be included in the net profits in calculating the tax assessed upon said association, as is confirmed by the provision contained in the last clause of aforesaid paragraph 3, schedule 2, which reads: “Such profits as are deducted from the reserve fund *37to be distributed among share-holders, that have already-been subjected to taxation, shall not be considered taxable as net profits”, whence it is logically to be inferred that these earnings, upon being paid into the reserve fund and before their distribution, among the share-holders, have in all probability paid their proportion of the tax.
Wherefore, the decision of the Treasurer of Porto Rico, dated August 23, 1900, being in conformity with the provisions of the Regulation that govern the assessment, administration and collection of the tax on- industrial and commercial enterprises, the action prosecuted by “La Luz Eléctrica” against the Administration should be dismissed.
In view of the legal provisions cited, and the judment rendered by the Court of Administrative Litigations, of Madrid, March 3, 1896, we adjudge that we should reverse, and do reverse the judgment appealed from, and dismiss the complaint?filed against the Administration by Ramón Val-dés, acting as representative of the stock company .known as “Luz Eléctrica”, without special imposition of costs.
Justices Hernández, Figueras, Sulzbacher and MacLeary, concurred.